Title: To James Madison from William White, 11 June 1812
From: White, William
To: Madison, James


Sir
Philadela June 11th 1812
The present crisis of our national affairs I am sensible call for, and recieve, your undivided attentions. Under these impressions I should not have ventured to obtrude this paper on your notice, were it not that I could not allow myself in the neglect of that expression of gratitude, which your goodness has called for from me.
I render you Sir, my most unfeigned thanks for my appointment to the office of Commissioner of Loans, and I pledge myself that nothing shall be wanting on my part, most faithfully to perform the duties enjoined by the law createing the office.
Sincerely, as I am attatched to your person and administration, I do Sir most ardently pray, that your just and enlightened policy may recieve (as it certainly merits) the gratitude of the country at the head of whose councils you are deservedly placed.
As I shared with those who strugle’d for the liberties of our common country the sufferings that were incidental to such an event, so I have taken the most lively interest in the perpetuation of our independance acquired, to the present time.
Destined, to guide the destinies of America in a time like the present, which requires, a union of the rarest experience and talent, you Sir have fulfiled the high expectations, and ultimately will accomplish the utmost wishes of your country—you have manifested how much you value peace, and how jealous you are of her rights. Your whole life Sir, has been devoted to the service of your country, and you will permit for this once the honest effusions of my heart, while I say, that with the utmost sattisfaction I have viewed your political course for these many years past; and cannot say whether on the floor of Congress—or in the Assembly of your native State—or in the discharge of the arduous duties of Secretary of State—or the high and honourable station you now fill, which I most admire and applaud.
Permit me Sir, most devoutly to pray, that when you shall have arrivede at the evening of life, you may carry into retirement with you the sweet remembrance of all the services you have rendered your country, and the merited gratitude of your fellow citizens. I am Sir, with the greates[t] respect Your obedient Servant
William White
